F I L E D
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     May 3, 2006
                UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                             TENTH CIRCUIT                          Clerk of Court



 JERRY LEWIS DEDRICK,

          Petitioner - Appellant,
                                                   No. 06-6010
 v.                                         (D.C. No. 05-CV-1195-R)
                                          (Western District of Oklahoma)
 UNITED STATES OF AMERICA,

          Respondent - Appellee.




                        ORDER AND JUDGMENT *



Before TACHA, Chief Judge, KELLY and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). The case is therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an
order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
      The petitioner appeals the dismissal by the United States District

Court for the Western District of Oklahoma of his petition for writ of

habeas corpus filed pursuant to 28 U.S.C. § 2241. We affirm.

      In the petition filed in the district court, the petitioner challenged his

conviction for aiding and abetting possession with intent to distribute 50

grams or more of cocaine base and the resulting sentence entered by the

United States District Court for the Western District of Texas. He alleged

that he was deprived of his due process rights because he did not receive

notice of a possible sentence enhancement for being a career criminal, that

his sentence was enhanced without required findings by a jury, that he was

sentenced under unconstitutional sentencing guidelines, and that his guilty

plea was involuntary. The district court dismissed.

      Normally, “‘[a] petition under 28 U.S.C. § 2241 attacks the execution

of a sentence rather than its validity and must be filed in the district where

the prisoner is confined. A 28 U.S.C. § 2255 petition attacks the legality of

detention, and must be filed in the district that imposed the sentence.’”

Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir.2000) (quoting Bradshaw

v. Story, 86 F.3d 164, 166 (10th Cir.1996)). Section 2241 “is not an

additional, alternative, or supplemental remedy to 28 U.S.C. § 2255.”

Bradshaw, 86 F.3d at 166. Only if the petitioner shows that § 2255 is


                                        2
“inadequate or ineffective” to challenge the validity of a judgment or

sentence may a prisoner petition for such a remedy under 28 U.S.C. § 2241.

Id. “Failure to obtain relief under § 2255 does not establish that the remedy

so provided is either inadequate or ineffective.” Id. (quotation omitted).

      The petitioner has not established the inadequacy or ineffectiveness

of 28 U.S.C. § 2255.

      Accordingly the judgment of the district court is AFFIRMED. The

mandate shall issue forthwith.



                                           Entered for the Court



                                           PER CURIAM




                                       3